Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 1 of 10

iw tHe Usoreo. Srares Disrrier Court

Ln Tre /Mipoee, Oisrmer Oc. PennsvvaAnia oo...

 

indrew Mauder, OC A Cameplaint —
Plainti€?, secu .

mB ee

age

ary Brittain, Superintendent, “Ce ivil. Indictment. No..

2

Jenni Fer Newberry,

&

Sergeant John Dee, . a

CorrecFions. OPeicer Sonn Doe, =. ee
: FILED
Lieutenant New ve: TY. a SCRANTON

f

Captain Reese, FEB 4 0 2021

. r .. Defendanfs, ..0...°.

 

 

a cnet tebe . Plaintif?s_ Comolant, 0000.

Piai nti Andrew Mouder by and “Fheoogh Pro Se,
be his Wirse. ns agains? PefenaenTs Sl

Sohn. "Doe, Corrections O0Picer John Doe,
Lieutenow r Newberry ,.and. C apTain. Reese
a Bid Allege OS. feo) lows".

: dan sHiction and _ Venue.

  

 

ime Court ‘has juvl isd ict jon. Over. this

t
: i
j
Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 2 of 10

/ 3) Venue. properly Hes in Ths. district.

persuant to ab. U.S. C. 88 (e) (2)

Matter , or Cause af GLtion occurrecl

at State. Correctional Lnstitution at

| Frackwille in Frackville, Pennsylvania Which
as. flecated in the Middle District of
| Pennsyluania.

 

f

3) DlaintiP2 Andrew Mauder sis ancl was ab
ail times relevant hereto, an in mers

in the Custedy of the. Pennsylvania
Department of Cortections C Po Dec). Ot

the time of the events relevant
_Werefo , Mr. Maoudet.wWas housed in.
 Practville.. Stabe. Prison. Mr. Maucer {s
Cartontly housed in Crackuille Mate

!
i

Prison.

 

 

 

(esi under 08 USC. S81 3), 343),(4). a
| The matters in eulimaantn vise. under
Ma. U.S.C. S193.
Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 3 of 10

4). Rothy Brittain, is Onc wos ar ail times
relevant hereto, the. Superintendant of

rack ville... State. Pri. (Son.

5) Jennifer Newbern 1S. and wos ak all.

_ times relevont hereto. the Grievance
Co- i Ordinator... Roc... Frockvil le State Prison, utes van
Mm. Ghage af. aaron Tele’ Ona

was Or All times. felevant. hereto, Gin... |

7 pssign ment.  Orrevances. ee

6) Sergeant John Doe, i ig. Qnd was ar. ail

dimes. relevant. hereto, an. DOS Sicer with
fa af Sergeant , oe to €. Block.
date of events relevant heweto On

ys ortections. a Cicer. Soha. Doe, is nel

OFF oor. (OSSigned. to E Black On the
dete. Of events elevant Nerelo.

|B) bicutenant Newberry. 8 Ond was Of.

all times relevant herefo,d Security

 

C ’ Ficey WIth Reon an) OC Ligatenent. a
|
10.) On or about. August AJOtw,; B08, plaintiP? |

was Assigned fo and _ fesidecl in. Cell
| B, & Block, B ws G+ Lractewiile. State

Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 4 of 10

9) Captain Reese. [S..and was at allo...

fimes feleyvant.. hereto, @ Seearity
OP Ficer with Ronk of Captain.

 

i
i.
3

Pris gon.
|

| Ww On the aforementioned date ,. Setgean T.
_ John Doe, aad | Cotrections OFD eer John

Doe. (Moved... plant &?. to Cell AFT, E
I lock. & Wing, even. af$ter Several.
Warnings ae ConSlick in That Celio.

!
5
i

19) Later, after PlainnlP was. moved fo

84 Call, Sergeant Sonn Doe ane
Corrections OO Oreer. John | Dee. Ceali2ed

the Fact) that | Plant EP was not
aloud. fo. (Gide in Celi ga

| because oF 4 Misconduct Tasolving
| the othe. jnamate..
Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 5 of 10

3) Defendants _ Sergeant Sonn Doc, “and
Comections OP eer. an Doe. Move

olainti 2? fo 18 Gell, € Block, B Wing

- ater 10-0. minutes.

| iy) Plainh®e Glled & Grievance on

August Alse ,; 4990 Gnd. Was. Ci hed. Fo

Senni Sere. vet Whom Subsequently
Grurted in Pact Oo Denied in Park.

Saying thay did if, Bot Wash giving

me. Campensabian. 000.

15.) PlaintiP? appealed to Vatny Brittein
F WAS Again Subsequent? denies.

  

16.) Plank eS exhausted Administrative.

Remedy in accordance With the
Bison, . Aitig ation Reform Act. a

12) DePendants S. Lieutenant Newberry
Gach. Goptain. Ree Wer’ iViormecdk |

: by Plainti fP& of  jneldenk anc€ Ploint; oc a

requested thu — fo Saxe Me. . video

Seed. Oe
Case 1:21-cv-00256-JPW-PT Document 1 Filed 02/11/21 Page 6 of 10

. C aunt One q reach af Oi. Ty. to Dentect .

18) la inti PP real leges and in vornorares |
his al legations rn Pavagragh s fT as
et  faulg. restated herein. |

 

 

. 14) Defendants. Sergeant John Dow. and

Corrections OLcer John Doe did
exydse deliberate indifference by
Gllowin ing the Tamate Gnd plaints |
info the Same. C@ll even after

pany Verbally. warned Of bhe ConVick.

i

20) As &  ftsait OF bhe de tiberecte.
indi Gevence. Cxercised Dy De Senden ts

Surgennt doh Doe. and Corrections OFDcer
— alohn Doe, the plainti€S suPPered

Serious Menta Anoush at the Get
of the OF Cloers . Plant Oe suf oreck

pe (Onxiel 4 cack | Parana a ak

Peng Re ee
Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 7 of-10

 

 

a) Dlainri ee _ falleges. avick incorporates fis

: Allegekions In Paragraphs [17 as iF

Fe ly. Cestered herein.

(19) Defendant Bothy _ Brittain did.
vexercise. deliberate yndiference Dy

pot ploper ty. iTaining,. ths OP Geers

. who bo Ge in .fhe. Qhorementioned —__

Bj as a fesuit of the deliberate.

_ indi f¥erence. exercised by. thi.
aGrementioned —Detendantk, the ‘Diointi oe

 

ae suffers from _ Severe | Menta. Ping “ish
Oe ree ante aS GB fesulk 9.
Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 8 of 10

WHEREFORE Andrew Mouder prays Por a.

 

 

judgement nm | Nis aver. ane. dameages oe

Compensate. rim Coy Poin anc Mental
Pogaish CuCered by Mm 25 AB resalf

of. the cfeliberate indiC@erence Gane

latentiona\ Miscancuct of Defendants,

bub in No eyent — fess Lhon
*1750,000", fagethr with his

attorney's Goes and Casts, and Suck
Gddlitloned felies. the Cawr may

deem — Appra priate-
BS Kespect Podly Submitted , .

| —— Aedrew) Mower De.

. ae
bm
|
|
4.

 

Se Plointi ee

in his Paver — AFonst all Defendants eaten na
In on Amount sufficient bo.
judgement fo — default.

Case 1:21-cv-00256-JPW-PT Document1 Filed 02/11/21 Page 9 of 10

wv THe. Uetso Srares. DisteicT Cover... Sn

Inv The Mou Disrtucer of Penusy LWANiA

_Pndrew. Mauder, a Summons. oc

_ Olaintiee, Ce 3

Hethy Brittain i Superl niendont' 2.
Jennifer Newberry, i I

 

| Serg cant john Doe,

Corrections OP Piccr Ahn Dac,
Lietitengnt Neeetty bs

Coptain Reese,
on . De&nd watt

t
9
.

to the aleve Now ea DeSendants*

Vu OV] hereby. Sammonid..10. Seve Upon...
Plointi fs, Whose Address ig Wil AltamonTe
Bivel- Froci-ville. Pa. ii, a0 answer To Me
Gomple int whieh #S herewith Served upon you,

within 89 dloys exdusive Of. Fhe ey oF

Service: Ea bate. TO. fephy..May — Sulton

Gherle oe. Coacts .
Case 1:21-cv-00256-JPW-PT Document 1 Filed 02/11/21 Page 10 of 10

dlbediplited ttl finlh sftgeraplesf le fled lye ROE PTR Tost

 

Wd 577
TOoST a POLIS 70 ALNdaO
shi | Yo “Od 7 7d UclTarTsoM Ay See
OTUIN dh. Suey SOLDMISIT OIPPIN ryne'v i 834
IO APNYSTO SPAS Poet To SOT FOr M 3
on ° ic NOLNVaO:

CGaAIB0Se
TE6LT “ed alayoes4

 

  

L€0% Of NYP ESL ROCOOOG

9 A ie 20
689000 § ze6l4 diz

  

‘PAG @JuOWeNY LITT

    

VETZ-WN Japnew maipuy
SNOLOAYHOS 40 idad Wa
TINA =LLIAIN|

 

 
